EXHIBIT 10.7

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is made and entered into as of this      day of
                , 2009 (the “Agreement”), by and between SVB Financial Group, a
Delaware corporation (the “Company”), and
                                         (the “Indemnitee”).

WHEREAS, Indemnitee is either a member of the board of directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as defined below) of the
Company, is performing a valuable service for the Company;

WHEREAS, the Company desires the benefits of having Indemnitee serve as a member
of the Board of Directors or an officer, or both, or an Agent, secure in the
knowledge that any expenses, liability and/or losses incurred by him or her in
his or her good faith service to the Company will be borne by the Company or its
successors and assigns;

WHEREAS, Indemnitee is willing to serve or continue to serve in his or her
position with the Company, or to take on additional service for or on behalf of
the Company, only on the condition that he or she be indemnified as herein
provided;

WHEREAS, the Company is aware that because of the increased exposure to
litigation costs and risks resulting from service to corporations, talented and
experienced persons are increasingly reluctant to serve or continue to serve as
directors or executive officers of corporations unless they are protected by
comprehensive liability insurance and indemnification;

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance for directors, officers and agents of a
corporation at reasonable cost; and

WHEREAS, the Company’s Restated Certificate of Incorporation (the “Certificate”)
allows and requires the Company to indemnify its directors, officers and agents
to the maximum extent permitted under Delaware law.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the Company and Indemnitee hereby agree as
follows:

1. Definitions. For purposes of this Agreement:

1.1 “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee or agent of the Company or a subsidiary of the
Company whether serving in such capacity or as a director, officer, employee,
agent, fiduciary, joint venturer, partner, member, manager or other official of
another corporation, partnership, limited liability company, joint venture,
trust or other enterprise (including, without limitation, an employee benefit
plan) either at the request of, for the convenience of, or otherwise to benefit
the Company or a subsidiary of the Company.

 

- 1 -



--------------------------------------------------------------------------------

1.2 “Change of Control” shall mean the occurrence of any of the following events
after the date of this Agreement:

(a) A change in the composition of the Board of Directors, as a result of which
fewer than two-thirds of the incumbent directors are directors who either
(i) had been directors of the Company 24 months prior to such change (the
“Original Directors”) or (ii) were elected, or nominated for election, to the
Board of Directors with the affirmative votes of at least a majority in the
aggregate of the Original Directors who were still in office at the time of the
election or nomination and directors whose election or nomination was previously
so approved (the “continuing directors”);

(b) Both (i) any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) through
the acquisition or aggregation of securities is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20 percent or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board of Directors; and (ii) the
beneficial ownership by such person of securities representing such percentage
has not been approved by a majority of the “continuing directors” (as defined
above);

(c) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities;

(d) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, if such merger or consolidation would result
in the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or less of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

- 2 -



--------------------------------------------------------------------------------

(e) The stockholders of the Company approve (i) a plan of complete liquidation
of the Company or (ii) an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets.

Any other provision of this Section 1.2 notwithstanding, the term “Change of
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.

1.3 “Delaware Law” means the Delaware General Corporation Law, as amended and in
effect from time to time or any successor or other statutes of Delaware having
similar import and effect.

1.4 “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

1.5 “Expenses” shall mean, all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 7.6, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

1.6 “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change of Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), that neither is presently nor in the past five years has been
retained to represent: (a) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any corporation of which Indemnitee was or is a director,
officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any matter material to either party, or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing,

 

- 3 -



--------------------------------------------------------------------------------

would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

1.7 “Liabilities” shall mean liabilities of any type whatsoever, including, but
not limited to, judgments (including punitive and exemplary damages), fines,
ERISA or other excise taxes and penalties, and amounts paid in settlement
(including all interest, assessments or other charges paid or payable in
connection with or in respect of any of the foregoing).

1.8 “Proceeding” shall mean any pending, threatened or completed action, claim,
hearing, suit, arbitration, or any other proceeding, whether civil, criminal,
arbitrative, administrative, investigative, or any alternative dispute
resolution mechanism, whether formal or informal, including without limitation
any such Proceeding brought by or in the right of the Company in which
Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of the fact that Indemnitee is or was
an Agent of the Company.

2. Employment Rights and Duties. Subject to any other obligations imposed on
either of the parties by contract or by law, and with the understanding that
this Agreement is not intended to confer employment rights on either party which
they did not possess on the date of its execution, Indemnitee agrees to serve as
a director or officer so long as he or she is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate and
Bylaws (the “Bylaws”) of the Company or any subsidiary of the Company and until
such time as he or she resigns or fails to stand for election or until his or
her employment terminates. Indemnitee may from time to time also perform other
services at the request, or for the convenience of, or otherwise benefiting the
Company. Indemnitee may at any time and for any reason resign or be removed from
such position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in any such position.

3. Indemnification. Subject to the limitations set forth herein and in Section 9
hereof, the Company hereby agrees to indemnify Indemnitee as follows:

3.1 Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3.1 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3.1, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

- 4 -



--------------------------------------------------------------------------------

3.2 Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3.2
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3.2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company. No indemnification for Expenses shall be
made under this Section 3.2 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.

In addition to, and not as a limitation of, the foregoing, the rights of
indemnification of Indemnitee provided under this Agreement shall include those
rights set forth in Sections 4, 5 and 7 below. Notwithstanding the foregoing,
the Company shall be required to indemnify Indemnitee in connection with a
Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors.
Further, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her role as an Agent, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
to the fullest extent permitted by applicable law against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

4. Payment of Expenses.

4.1 All Expenses incurred by or on behalf of Indemnitee shall be advanced by the
Company to Indemnitee within 20 days after the receipt by the Company of a
written request for such advance which may be made from time to time, whether
prior to or after final disposition of a Proceeding (unless there has been a
final determination by a court of competent jurisdiction or decision of an
arbitrator that Indemnitee is not entitled to be indemnified for such Expenses).
Indemnitee’s entitlement to advancement of Expenses shall include those incurred
in connection with any Proceeding by Indemnitee seeking a determination, an
adjudication or an award in arbitration pursuant to this Agreement. The written
requests shall reasonably evidence the Expenses incurred by Indemnitee in
connection therewith. In the event that such written request shall be
accompanied by an affidavit of counsel to Indemnitee to the effect that such
counsel has

 

- 5 -



--------------------------------------------------------------------------------

reviewed such expenses and that such expenses are reasonable in such counsel’s
view, then such expenses shall be deemed reasonable in the absence of clear and
convincing evidence to the contrary. Indemnitee hereby undertakes to repay to
the Company the amounts advanced if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified pursuant to the terms of this
Agreement.

4.2 Notwithstanding any other provision in this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee in connection therewith.

5. Procedure for Determination of Entitlement to Indemnification.

5.1 Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification (the “Indemnification Request”) to the Company to the attention
of the President. This request shall include documentation or information which
is necessary for the determination of entitlement to indemnification and which
is reasonably available to Indemnitee. In any event, Indemnitee shall submit
Indemnitee’s claim for indemnification within a reasonable time, not to exceed
five (5) years after any judgment, order, settlement, dismissal, arbitration
award, conviction, acceptance of a plea of nolo contendere or its equivalent, or
final termination, whichever is the later date for which Indemnitee requests
indemnification. The President shall, promptly upon receipt of Indemnitee’s
request for indemnification, advise the Board of Directors in writing that
Indemnitee has made such request for indemnification. Determination of
Indemnitee’s entitlement to indemnification shall be made no later than 60 days
after receipt of the Indemnification Request, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding.

5.2 The Company shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change of Control of the Company, Independent Legal Counsel shall determine
whether Indemnitee is entitled to indemnification. The Company shall notify
Indemnitee in writing as to the forum selected, which selection shall be any one
of the following:

(a) A majority vote of Disinterested Directors even though less than a quorum.

(b) A written opinion of Independent Legal Counsel, a copy of which shall be
furnished to the Company, the Indemnitee and each member of the Board of
Directors.

 

- 6 -



--------------------------------------------------------------------------------

(c) A majority vote of the stockholders of the Company at a meeting at which a
quorum is present, with the shares owned by the person to be indemnified not
being entitled to vote thereon.

(d) The court in which the Proceeding is or was pending upon application by
Indemnitee.

The Company agrees to bear any and all Expenses incurred by Indemnitee or the
Company in connection with the determination of Indemnitee’s entitlement to
indemnification in any of the above forums.

6. Presumptions and Effect of Certain Proceedings. No initial finding by the
Board of Directors, its counsel, Independent Legal Counsel, arbitrators or the
stockholders shall be effective to deprive Indemnitee of the protection of this
indemnity, nor shall a court or other forum to which Indemnitee may apply for
enforcement of this indemnity give any weight to any such adverse finding in
deciding any issue before it. Upon making a request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination. No initial determination, in
whole or in part, that Indemnitee is not entitled to indemnification shall
create a presumption in any judicial proceeding or arbitration that Indemnitee
has not met the applicable standard of conduct for, or is otherwise not entitled
to, indemnification. If the person or persons empowered to make the
determination shall have failed to make the requested determination within
60 days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or other
disposition or partial disposition of any Proceeding, or any other event which
could enable the Company to determine the Indemnitee’s entitlement to
indemnification, the required determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to indemnification under this Agreement, absent (a) misrepresentation
or omission of a material fact by the Indemnitee in the request for
indemnification or (b) a specific finding that all or any part of such
indemnification is expressly prohibited by law or this Agreement. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, (i) adversely affect the rights of Indemnitee to indemnification
except as indemnification may be expressly prohibited under this Agreement, or
(ii) establish a presumption with regard to any factual matter relevant to
determining Indemnitee’s rights to indemnification hereunder.

7. Remedies of Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses.

7.1 In the event that (a) an initial determination is made that Indemnitee is
not entitled to indemnification, (b) advances for Expenses are not made when and
as required by this Agreement, (c) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement, or
(d) Indemnitee otherwise seeks enforcement of this Agreement, Indemnitee shall
be entitled to a final adjudication in an appropriate court of the State of
Delaware of his or her entitlement to such indemnification or advance.

 

- 7 -



--------------------------------------------------------------------------------

Alternatively, unless court approval is required by law for the indemnification
sought by Indemnitee, Indemnitee at Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association now in effect, which
award is to be made within 90 days following the filing of the demand for
arbitration. Except as set forth herein, the provisions of Delaware law shall
apply to any such arbitration. The Company shall not oppose Indemnitee’s right
to seek any such adjudication or arbitration award. In any such proceeding or
arbitration, Indemnitee shall be presumed to be entitled to indemnification and
advancement of Expenses under this Agreement and the Company shall have the
burden of proof to overcome that presumption.

7.2 In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
Section 7.1 shall be made de novo and Indemnitee shall not be prejudiced by
reason of an initial determination that Indemnitee is not entitled to
indemnification.

7.3 If an initial determination is made or deemed to have been made pursuant to
the terms of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in the absence of (a) a
misrepresentation or omission of a material fact by Indemnitee in the request
for indemnification or (b) a specific finding (which has become final) by a
court of competent jurisdiction that all or any part of such indemnification is
expressly prohibited by law.

7.4 The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, will be inadequate, impracticable and
difficult of proof, and further agree that such breach would cause Indemnitee
irreparable harm. Accordingly, the Company and Indemnitee agree that Indemnitee
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm.
The Company and Indemnitee further agree that Indemnitee shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such requirement of bond or
undertaking is hereby waived by the Company, and the Company acknowledges that
in the absence of such a waiver, a bond or undertaking may be required by the
court.

7.5 The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

 

- 8 -



--------------------------------------------------------------------------------

7.6 All Expenses incurred by Indemnitee in connection with his or her request
for indemnification under, seeking enforcement of, or recovery of damages for
breach of, this Agreement shall be borne and advanced by the Company, to the
extent not prohibited by law.

8. Other Rights to Indemnification. Indemnitee’s rights of indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may now or in the future be entitled
under applicable law, the Certificate, the Bylaws, agreement, vote of
stockholders or Disinterested Directors, insurance or other financial
arrangements, or otherwise.

9. Limitations on Indemnification. No indemnification pursuant to Section 3
shall be paid by the Company nor shall Expenses be advanced pursuant to
Section 4:

9.1 Insurance. To the extent to which payment has actually been made to or on
behalf of Indemnitee under any statute, insurance policy, indemnity provision,
vote or otherwise, except with respect to any excess beyond the amount so paid
and except with respect to amounts paid by Entity Indemnitors and subject to
Section 9.9 below. Except in the case of payments by Entity Indemnitors subject
to Section 9.9 below, Indemnitee shall reimburse the Company for any sums he or
she receives as indemnification from other sources to the extent of any amount
paid to him or her for that purpose by the Company;

9.2 Section 16(b). On account and to the extent of any wholly or partially
successful claim against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company in violation of the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local statutory law;

9.3 Section 304 Forfeiture. On account and to the extent of any wholly or
partially successful claim against Indemnitee that such amounts include amounts
paid in bonus or other incentive-based or equity-based compensation, or profits
from the sale of securities, that the Indemnitee is required to reimburse to the
Company under Section 304 of the Sarbanes-Oxley Act of 2002;

9.4 Unauthorized Settlements. Provided there has been no Change of Control, for
Liabilities in connection with Proceedings settled without the Company’s
consent, which consent, however, shall not be unreasonably withheld;

9.5 Unlawful Indemnification. To the extent it would be otherwise prohibited by
law, if so established by a judgment or other final adjudication adverse to
Indemnitee;

9.6 Indemnitee’s Proceedings. Except as otherwise expressly provided in this
Agreement, in connection with all or any part of a Proceeding which is initiated
or maintained by or on behalf of Indemnitee, or any Proceeding by Indemnitee
against the Company or its directors, officers, employees or other Agents,
unless (a) such indemnification is expressly required to be made by

 

- 9 -



--------------------------------------------------------------------------------

Delaware Law, (b) the Proceeding was authorized by a majority of the
Disinterested Directors, (c) there has been a Change of Control, or (d) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under Delaware Law;

9.7 Actions Initiated by Federal Banking Agency. If and to the extent it is
sustained in connection with an administrative or civil enforcement action which
is initiated by a federal banking agency and results in a final adjudication or
finding against Indemnitee; or

9.8 Indemnification Prohibited by FDIC or Federal Banking Law. If and to the
extent that, on the date thereof, it is a prohibited indemnification payment
under the regulations and the general policy of the Federal Deposit Insurance
Corporation (including, without limitation, 12 C.F.R. Part 359.0 et seq.) or
federal banking law (including, without limitation, 12 U.S.C. Section 1828(k)),
as both are amended and in effect on the date of such payment.

9.9 Order of Payments. The Company hereby acknowledges that Indemnitee may have,
now or in the future, certain rights to indemnification, advancement of expenses
and/or insurance provided by entities and/or organizations with whom Indemnitee
has or has had an employment, consulting, partner or similar relationship other
than the Company or any of its subsidiaries or any of their respective insurers
or other similar agents (collectively, the “Entity Indemnitors”). The Company
hereby agrees (A) that, with respect to the Entity Indemnitors, it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Entity Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary) with respect to the obligations of the Company under this Agreement
and the Company’s Certificate of Incorporation, as amended from time to time, or
Bylaws, as amended from time to time, and (B) that it shall be required to
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement and the Company’s Certificate of Incorporation, as amended
from time to time, or Bylaws, as amended from time to time, without regard to
any rights Indemnitee may have against the Entity Indemnitors. The Company
further agrees that no advancement or payment by the Entity Indemnitors on
behalf of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Entity
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company under this Agreement and the Company’s
Certificate of Incorporation, as amended from time to time, or Bylaws, as
amended from time to time. The Company and Indemnitee agree that the Entity
Indemnitors are express third party beneficiaries of the terms of this
Section 9.9.

 

- 10 -



--------------------------------------------------------------------------------

10. Duration and Scope of Agreement; Binding Effect. This Agreement shall
continue so long as Indemnitee shall be subject to any possible Proceeding
subject to indemnification by reason of the fact that he or she is or was an
Agent and shall be applicable to Proceedings commenced or continued after
execution of this Agreement, whether arising from acts or omissions occurring
before or after such execution. This Agreement shall be binding upon the Company
and its successors and assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company) and shall inure to the benefit of Indemnitee
and his or her spouse, assigns, heirs, devisees, executors, administrators and
other legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the Company’s business or assets by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

11. Notice by Indemnitee and Defense of Claims. Indemnitee agrees promptly to
notify the Company in writing upon being notified of any matter which may be
subject to indemnification hereunder or upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may be subject to indemnification hereunder,
whether civil, criminal, arbitrative, administrative or investigative; but the
omission so to notify the Company will not relieve the Company from any
liability which it may have to Indemnitee if such omission does not actually
prejudice the Company’s rights and, if such omission does prejudice the
Company’s rights, it will relieve the Company from liability only to the extent
of such prejudice; nor will such omission relieve the Company from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any Proceeding:

(a) The Company will be entitled to participate therein at its own expense;

(b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee; provided, however, that the Company shall not be entitled to assume
the defense of any Proceeding if there has been a Change of Control. After
notice from the Company to Indemnitee of its election so to assume the defense
thereof and the assumption of such defense, the Company will not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with Indemnitee’s defense except as otherwise provided
below. Indemnitee shall have the right to employ his or her counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof and the assumption of such
defense shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or that the
Company’s counsel may not be adequately representing Indemnitee or (iii) the

 

- 11 -



--------------------------------------------------------------------------------

Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company; and

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Company’s written consent. The Company shall not settle any action or claim in
any manner which would impose any limitation or penalty on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold its or his or her consent to any proposed settlement.

12. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

13. Maintenance of Insurance. The Company represents that it presently has in
place certain directors’ and officers’ liability insurance policies covering its
directors and officers. Subject only to the provisions within this Section 13,
the Company agrees that so long as Indemnitee shall have consented to serve or
shall continue to serve as a director or officer of the Company, or both, or as
an Agent of the Company, and thereafter so long as Indemnitee shall be subject
to any possible Proceeding, the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that provided by such
preexisting policies. Notwithstanding the foregoing, the Company shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Company either that:

(a) The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

(b) The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the period described in
this Section 13, the Company shall maintain

 

- 12 -



--------------------------------------------------------------------------------

similar and equivalent insurance for the benefit of Indemnitee during such
period (unless such insurance shall be less favorable to Indemnitee than the
Company’s existing policies).

14. Subrogation. Except in the case of rights to recovery from Entity
Indemnitors, in the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

15. Miscellaneous Provisions.

15.1 Severability; Partial Indemnity. If any provision or provisions of this
Agreement (or any portion thereof) shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable for any reason whatever:
(a) such provision shall be limited or modified in its application to the
minimum extent necessary to avoid the invalidity, illegality or unenforceability
of such provision; (b) the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby; and (c) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision (or portion thereof) held invalid, illegal or unenforceable. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any Expenses or Liabilities of any type
whatsoever incurred by him or her in the investigation, defense, settlement or
appeal of a Proceeding but not entitled to all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof for which it has been determined pursuant to Section 5
hereof that Indemnitee is not entitled.

15.2 Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

15.3 Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

15.4 Headings. The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

15.5 Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties to
this Agreement. No waiver of any provision of this Agreement shall be deemed to
constitute a waiver of any other provision hereof (whether or

 

- 13 -



--------------------------------------------------------------------------------

not similar), nor shall such waiver constitute a continuing waiver. No waiver of
any provision of this Agreement shall be effective unless executed in writing.

15.6 Mutual Acknowledgement. The Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying or advancing Expenses to Indemnitee under this
Agreement or otherwise.

15.7 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given when
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) one business day after being
deposited with a nationally recognized overnight courier service, (iii) three
business days after being deposited in the U.S. Mail, certified or registered
mail, return receipt requested, or (iv) one business day after being sent by
facsimile (with receipt acknowledged):

 

(a)    If to Indemnitee, to the address set forth on the signature page hereof;
(b)    If to the Company, to:    SVB Financial Group    3003 Tasman Drive   
Santa Clara, California 95054-1191    Attention:    President    Facsimile:   
(408) 496-2420

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

15.8 Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.

15.9 Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

15.10 Entire Agreement. This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understanding between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Sections 2 and 8 hereof.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

SVB FINANCIAL GROUP By:  

 

  Name: Ken Wilcox   Title: Chief Executive Officer [INDEMNITEE]

 

Address:

 

- 15 -